DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see REMARKS, filed 05/11/2021, with respect to the 112 rejections of claim 6  have been fully considered and are persuasive.  The 112 rejections of claim 6 has been withdrawn. 
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. Applicant argues, on page 7, that neither Shon nor Viola disclose or suggest the feature of the UE of the inbound roamer sending the PLMN Identity of the first PLMN to the RAN of the second PLMN while the UE is attempting to establish the radio connection. The examiner respectfully disagrees. Shon [0065] discloses this .
Applicant argues, on page 8, that a specific time at which the identification information is provided to the visited network is not mentioned at all. The examiner respectfully disagrees. Shon [0065] clearly states the roaming service request message may be comprised of identification information of the home network. Therefore, the identification information is provided during the camping attempt via the connection request. Applicant argues further that neither an attempt of the mobile equipment to camp on the Radio Access Network of the second Public Land Mobile Network nor a point in time after a Radio Connection Request has been carried out by the mobile equipment are mentioned. The examiner respectfully disagrees. As explained above Shon [0065] roaming service request is considered an attempt of the mobile equipment to camp on the Radio Access Network of the second Public Land Mobile Network. The broadest reasonable interpretation of camping attempt includes roaming service request since this is a request for connection sent when the mobile equipment determines it is in a new location area (Vainola [0031]). An evidence of this interpretation can also be found in BANSAL et al. (WO 2018/164824 A1) teaching in paragraph [0007] “receiving from a first cell, a rejection of the camping attempt indicating roaming is not allowed”.  Since Shon [0065] clearly states the roaming service request message may be comprised of identification information of the home network, the point in time is during the radio connection request. This would provide the advantage of the current application of avoiding extra signaling from the visited network to ask the mobile equipment to provide the identity of the home network. It is noted that the claim 
Applicant argues, on page 8 last paragraph to page 10 first paragraph, that Vainola does not disclose that an obtained identity information of the first Public Land Mobile Network (HPLMN) is provided to the second Public Land Mobile Network (VPLMN) during an attempt of the mobile equipment to camp on the Radio Access Network of the second Public Land Mobile Network and after a Radio Connection Request has been carried out by the mobile equipment. However, the Examiner does not rely on Vainola teaching this claim limitation. As explained above, Shon [0065] discloses this limitation.
Applicant argues, on page 9, that independent claims 10 and 11 are allowable for being similarly amended as claim 1. The examiner respectfully disagrees. Since amended claim 1 is maintained rejected, claims 10 and 11 are maintained rejected for the same reasons of rejecting claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “providing . . . the obtained identity information . . . during an attempt of the mobile equipment to camp on the Radio Access Network of the second Public Land Mobile Network and after a Radio Connection Request has been carried out by the mobile equipment”. The claim corresponds to two different alternative embodiments in the specification. Once the identity information is provided during camping, there is no need to provide it again after the connection request is carried out since this results in redundant signaling which contradicts the advantage claimed in the specification page 4 first paragraph. Therefore, claim 1 is rejected. Independent claims 10 and 11 are rejected for including the same reason indicated above for rejecting claim 1. Claims 2, and 6-8 are rejected for depending from claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 20070202874 A1) in view of Vainola (US 20120264466 A1).

Regarding claim 1, Shon teaches a method being executed in a telecommunication system comprising at least a Radio Access Network (Shon [0003] roaming between networks) and a mobile equipment for deployment, configuration and provision of services and/or features for an inbound roamer (Shon [0012] subscriber terminal has already subscribed to a roaming service from the home network, Shon [0073] the terminal will request a roaming service to a visited network), comprising: 
Obtaining, by the mobile equipment, an identity information of a first Public Land Mobile Network, to which a mobile equipment of the inbound roamer is subscribed (Shon [0073] the terminal receives the updated home network identification to thusly success a roaming service by using it when the terminal will request a roaming service to a visited network); 
providing, by the mobile equipment,  the obtained identity information of the first Public Land Mobile Network to the Radio Access Network of a second Public Land Mobile Network (Shon [0065] the subscriber terminal requests a roaming service ... identification information of the home network (such as, home network server ID).. which the terminal has had delivered to the visited network) during an attempt of the mobile equipment such roaming service request message may be comprised of identification information of the home network (such as, home network server ID); and
 configuring at least one service and/or feature of the second Public Land Mobile Network based on the identity information of the first Public Land Mobile Network to which the mobile equipment of the inbound roamer is subscribed (Shon [0068] the BSM server of the home network compares the home network identification information (e.g., home network BSM server ID) received from the visited network BSM server with the home network identification information that it already has. If the information match each other, a roaming service will be processed).
Shon does not teach
configuring, by the second Public Land Mobile Network, the at least one service and/or feature of the second Public Land Mobile Network based on the identity information.
In a similar endeavor, Vainola teaches
configuring, by the second Public Land Mobile Network, the at least one service and/or feature of the second Public Land Mobile Network based on the identity information (Vainola [0086]-[0087] when service is requested by an MS, one of available core networks is selected to serve the MS. This .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Shon by incorporating Vainola configuring service based on the identity information to arrive at the invention.
The motivation of doing so would have provided the requested service.
The combination of Shon and Vainola does not teach network according to the fifth generation. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have applied the method to a 5G system since the roaming service is still required for the 5G systems.
In the above rejection “camping attempt” is interpreted as “sending a roaming service request”. The evidence of this interpretation can be found in BANSAL et al. (WO 2018/164824 A1) teaching ( Bansal [0007] receiving from the first cell, a rejection of the camping attempt indicating roaming is not allowed).  

Regarding claim 2, the combination of Shon and Vainola teaches the method according to claim 1, wherein at least one service and/or feature of the Radio Access Network of the second Public Land Mobile Network is configured and provided based on the identity information of the first Public Land Mobile Network to which the mobile the BSM server of the home network compares the home network identification information (e.g., home network BSM server ID) received from the visited network BSM server with the home network identification information that it already has. If the information match each other, a roaming service will be processed).

Regarding claim 6, the combination of Shon and Vainola teaches the method according to claim 1, wherein the Home Public Land Mobile Network information query is sent from the mobile equipment to the mobile equipment if no identity information of the first Public Land Mobile Network has been provided from the mobile equipment to the Radio Access Network of the second Public Land Mobile Network after a Radio Connection Request ((Vainola [0032] A network element in the radio access network may examine the service request to check whether it contains a valid network identifier. If no valid network identifier is found, the network element may seek to obtain an identifier from the mobile terminal).
The motivation of doing so would have obtained the identifier from the mobile terminal if it is not provided in the request for service.

Regarding claim 7, the combination of Shon and Vainola teaches the method according to claim 1, wherein the identity information of the first Public Land Mobile Network (Vainola [0021] the mobile sending identity information , Vainola [0026] It may be an IMSI) consists of a Mobile Country Code, MCC, and a Mobile Network Code, MNC (Vainola [000124] the MCC and the MNC are included in the IMSI).
The motivation of doing so would have identified the mobile equipment home network.

Regarding claim 10, Shon teaches a method being executed in a telecommunication system comprising at least a Radio Access Network (Shon [0003] roaming between networks) comprising: 
obtaining, by a mobile equipment, an identity of a first Public Land Mobile Network to which the mobile equipment is subscribed (Shon [0073] the terminal receives the updated home network identification to thusly success a roaming service by using it when the terminal will request a roaming service to a visited network);  
providing, by the mobile equipment, a Radio Connection Request to a Radio Access Network of a second Public Land Mobile Network (Shon [0065] the subscriber terminal requests a roaming service);
providing, by the mobile equipment,  the obtained identity information of the first Public Land Mobile Network to the Radio Access Network of a second Public Land Mobile Network (Shon [0065] the subscriber terminal requests a roaming service ... identification information of the home network (such as, home network server ID).. which the terminal has had delivered to the visited network) during an attempt of the mobile equipment such roaming service request message may be comprised of identification information of the home network (such as, home network server ID).
Shon does not teach
wherein the identity information response provided by the mobile equipment to the Radio Access Network of the second Public Land Mobile Network is configured to cause the second Public Land Mobile Network to configure at least one service and/or feature of the second Public Land Mobile Network based on the identity of the first Public Land Mobile Network to which the mobile equipment is subscribed.
In a similar endeavor, Vainola teaches
wherein the identity information response provided by the mobile equipment to the Radio Access Network of the second Public Land Mobile Network (Vainola [0124] since the MCC and the MNC are included in the IMSI)) is configured to cause the second Public Land Mobile Network to configure at least one service and/or feature of the second Public Land Mobile Network based on the identity of the first Public Land Mobile Network to which the mobile equipment is subscribed (Vainola [0086]-[0087] when service is requested by an MS, one of available core networks is selected to serve the MS. This selection is carried out in an appropriate BSC 210 in the shared radio access network, that is one which is controlling the BTSs among which is the one communicating with by the MS at that time  .. obtain .) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Shon by incorporating Vainola requesting identity information form the mobile equipment if it is not provided in the request for service and configuring service based on the identity information to arrive at the invention.
The motivation of doing so would have provided the requested service 
The combination of Shon and Vainola does not teach a system according to the fifth generation. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have applied the method to a 5G system since the roaming service is still required for the 5G systems.
In the above rejection “camping attempt” is interpreted as “sending a roaming service request”. The evidence of this interpretation can be found in BANSAL et al. (WO 2018/164824 A1) teaching ( Bansal [0007] receiving from the first cell, a rejection of the camping attempt indicating roaming is not allowed).  

Regarding claim 11, Shon teaches a telecommunication system comprising: 
a Radio Access Network of a Public Land Mobile Network (Shon [0040] a visited network) configured to:
 [0073] the terminal will request a roaming service to a visited network);
receive, from the mobile equipment, an identity information of a first Public Land Mobile Network to which the mobile equipment is subscribed (Shon [0065] the subscriber terminal requests a roaming service ... identification information of the home network (such as, home network server ID).. which the terminal has had delivered to the visited network) during an attempt of the mobile equipment to camp on a Radio Access Network of a second Public Land Mobile Network and after the Radio Connection Request has been carried out by the mobile equipment (Shon [0065] such roaming service request message may be comprised of identification information of the home network (such as, home network server ID).
Shon does not teach
cause the second Public Land Mobile Network to configure at least one service and/or feature of the second Public Land Mobile Network based on the identity of the first Public Land Mobile Network to which the mobile equipment is subscribed.
In a similar endeavor, Vainola teaches
cause the second Public Land Mobile Network to configure at least one service and/or feature of the second Public Land Mobile Network based on the identity of the first Public Land Mobile Network to which the mobile equipment is subscribed (Vainola [0086]-[0087] when service is requested by an MS, one of available .) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Shon by incorporating Vainola requesting identity information form the mobile equipment if it is not provided in the request for service and configuring service based on the identity information to arrive at the invention.
The motivation of doing so would have provided the requested service.
In the above rejection “camping attempt” is interpreted as “sending a roaming service request”. The evidence of this interpretation can be found in BANSAL et al. (WO 2018/164824 A1) teaching ( Bansal [0007] receiving from the first cell, a rejection of the camping attempt indicating roaming is not allowed).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shon in view of Vainola, and in further view of Pison (US 20120076082 A1).

Regarding claim 8, the combination of Shon and Vainola teaches the method according to claim 1, but does not teach
wherein the identity information of the first Public Land Mobile Network is an identifier that identifies an organization to which the mobile equipment is subscribed.
In a similar endeavor, Pison teaches
wherein the identity information of the first Public Land Mobile Network is an identifier that identifies an organization to which the mobile equipment is subscribed (Pison [0064]-[0066] a second user identification code of the home network. This second code may comprise: an identification code for a category of home users (ORGiD for ORGanisation ID) that may designate the police).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of thee examined application to have modified the combination of Shon and Vainola network identifier by incorporating Pison PLMN identification code to arrive at the invention.
The motivation of doing so would have allowed a user belonging to an organization to attach to any visited network in addition to the home organization network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/           Examiner, Art Unit 2644